Exhibit 10.1

     
 
  (COLUMBIA GAS TRANSMISSION LOGO) [w75205w7520501.gif]
 
 
A NiSource Company
 
   
 
 
1700 MacCorkle Ave SE
 
 
PO Box 1273
 
 
Charleston, WV 25325-1273

Customer Services
June 30, 2009
Ms. Nimmie Hickman
Washington Gas Light Company
6801 Industrial Park
Springfield, VA 22151

Re:   FSS Service Agreement No. 4409
FTS Service Agreement No. 4484
SST Service Agreement No. 100303

Dear Ms. Hickman:
Enclosed for your file are fully executed originals of the above-referenced
agreements.
If you should have any questions, please feel free to contact me at
(304) 357-3705.
Sincerely,
-s- Jackie R. Sydnor [w75205w7520502.gif]
Jackie R. Sydnor
Team Leader, Customer Services
Enclosures
JRS:seb

 



--------------------------------------------------------------------------------



 



     
 
  Service Agreement No. 4409
 
  Control No.

FSS SERVICE AGREEMENT
THIS AGREEMENT, made and entered into this 31 day of October 2008, by and
between:
COLUMBIA GAS TRANSMISSION, LLC
(“Transporter”)
AND
Washington Gas Light Company
(“Shipper”)
WITNESSETH: That in consideration of the mutual covenants herein contained, the
parties hereto agree as follows:
Section 1. Service to be Rendered. Transporter shall perform and Shipper shall
receive service in accordance with the provisions of the effective FSS Rate
Schedule and applicable General Terms and Conditions of Transporter’s FERC Gas
Tariff, Second Revised Volume No, 1 (Tariff), on file with the Federal Energy
Regulatory Commission (Commission), as the same may be amended or superseded in
accordance with the rules and regulations of the Commission. Transporter shall
store quantities up to but not exceeding Shipper’s Storage Contract Quantity as
specified in Appendix A, as the same may be amended from time to time by
agreement between Shipper and Transporter, or in accordance with the rules and
regulations of the Commission. Service hereunder shall be provided subject to
the provisions of Part 284,223 of Subpart G of the Commission’s regulations.
Shipper warrants that service hereunder is being provided on behalf of Shipper.
Section 2. Term. Service under this Agreement shall commence as of November 1,
2008, and shall continue in full force and effect until March 31, 2022.
Pre-granted abandonment shall apply upon termination of this Agreement, subject
to any right of first refusal Shipper may have under Commission’s regulations
and Transporter’s Tariff.
Section 3. Rates. Shipper shall pay the charges and furnish the Retainage as
described in the above referenced Rate Schedule, unless otherwise agreed to by
the parties in writing and specified as an amendment to this Service Agreement.
Transporter may agree to discount its rate to Shipper below Transporter’s
maximum rate, but not less than Transporter’s minimum rate. Such discounted rate
may apply to: a) specified quantities (contract demand or commodity quantities):
b) specified quantities above or below a certain level or all quantities if
quantities exceed a certain level; c) quantities during specified time periods;
d) quantities at specified points, locations, or other defined geographical
areas; and e) that a specified discounted rate will apply in a specified
relationship to the quantities actually transported (i.e., that the reservation
charge will be adjusted in a specified relationship to quantities actually
transported). In addition, the discount agreement may include a provision that
if one rate component which was at or below the applicable maximum rate at the
time the discount agreement was executed subsequently exceeds the applicable
maximum rate due to a change in Transporter’s maximum rate so that such rate
component must be adjusted downward to equal the new applicable maximum rate,
then other rate components may be adjusted upward to achieve the agreed overall
rate, so long as none of the resulting rate components exceed the maximum rate
applicable to that rate component. Such changes to rate components shall be
applied protectively, commencing with the date a Commission order accepts
revised tariff sheets. However, nothing contained herein shall be construed to
alter a refund obligation under applicable law for any period during which rates
which had been charged under a discount agreement exceeded rates which
ultimately are found to be just and reasonable.

 



--------------------------------------------------------------------------------



 



     
 
  Service Agreement No. 4409
 
  Control No.

FSS SERVICE AGREEMENT
Section 4. Notices. Notices to Transporter under this Agreement shall be
addressed to it at Post Office Box 1273, Charleston, West Virginia 25325-1273,
Attention: Manager — Customer Services and notices to Shipper shall be addressed
to it at:
Washington Gas Light Company
6801 Industrial Pk
Springfield, VA 22151
Attention: Nimmie Hickman
until changed by either party by written notice.
Section 5. Superseded Agreements. This Service Agreement supersedes and cancels,
as of the effective date hereof, the following Service Agreements: N/A

                      WASHINGTON GAS LIGHT COMPANY       COLUMBIA GAS
TRANSMISSION, LLC    
 
                   
By
  /s/ Terry D. McCallister
 
      By   /s/ Mark S. Wilke
 
        Terry D. McCallister           Mark S. Wilke    
Title
  President & COO       Title   Director, Commercial Services    

 



--------------------------------------------------------------------------------



 



Revision No. 0          
Appendix A to Service Agreement No. 4409
Under Rate Schedule FSS
between Columbia Gas Transmission, LLC (Transporter)
and Washington Gas Light Company (Shipper)

                          Maximum Daily Storage Begin Date   End Date   Storage
Contract Quantity Dth   Quantity Dth/Day                       November 1, 2008
  March 31, 2016   24,857,198   396,650               April 1, 2016   March 31,
2018   18,642,930   297,488               April 1, 2018   March 31, 2020  
12,428,662   198,326               April 1, 2020   March 31, 2022   6,214,394  
99,164

CANCELLATION OF PREVIOUS APPENDIX A
o Yes þ No (Check applicable blank) Transporter and Shipper have mutually agreed
to a Regulatory Restructuring Reduction Option pursuant to Section 42 of the
General Terms and Conditions of Transporter’s FERC Gas Tariff.
o Yes þ No (Check applicable blank) Shipper has a contractual right of first
refusal equivalent to the right of first refusal set forth from time to time in
Section 4 of the General Terms and Conditions of Transporter’s FERC Gas Tariff.
Service pursuant to this Appendix A, Revision No. 0 shall be effective from
November 1, 2008 through March 31, 2022.
o Yes þ No (Check applicable blank) This Appendix A, Revision No. 0 shall cancel
and supersede the previous Appendix A, Revision No.      , effective as of
                    , 20    , to the Service Agreement referenced above.
o Yes þ No (Check applicable blank) This Service Agreement covers interim
capacity sold pursuant to the provisions of General Terms and Conditions
Section 4.2(j). Right of first refusal rights, if any, applicable to this
interim capacity are limited as provided for in General Terms and Conditions
Section 4.2(j).
With the exception of this Appendix A, Revision No. 0, all other terms and
conditions of said Service Agreement shall remain in full force and effect.

                      Washington Gas Light Company       Columbia Gas
Transmission, LLC    
 
                   
By:
  /s/ Terry D. McCallister
 
      By:   /s/ Mark S. Wilke
 
        Terry D. McCallister       Its:   Director, Commercial Services    
Its:
  President & COO       Date:   6-12-09    
Date:
         

 